DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
Election/Restrictions
Newly submitted claim 26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 26 is drawn to a method of manufacturing an article, while the originally filed claims are drawn to an article of manufacture.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-18, and 20-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1 and 14, the limitation “are tension-free” is not disclosed in the specification as originally filed, nor is the limitation inherent to the claimed invention. No material is inherently free of tension at all times. Any material, when stretched or when strain is applied to it, will exhibit a degree of tension. In the case of the present invention, the back sheet, inner layer, and adhesive bonds make up the outer cover of an absorbent undergarment. During use of the undergarment, strain will be applied to the materials as the wearer moves and causes the outer cover pull or stretch with the wearer’s body. Therefore, the limitation “tension-free” is not inherent to the claimed material layers. Since the limitation is not disclosed in the specification nor inherent to the disclosure, the limitation constitutes new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-18, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelley et al. (7,833,917).
With respect to claim 1, Shelley discloses a disposable absorbent undergarment, as shown in figure 7, comprising a rear section configured to be positioned against a wearer’s posterior and a front section configured to be positioned against a wearer’s anterior. The undergarment comprises a back sheet, or outer cover, as disclosed in column 23, lines 20-23 and 29-31, formed of a nonwoven material 10, as shown in figure 2 and disclosed in column 11, lines 13-21. The back sheet has a corrugated surface comprising a plurality of peaks and valleys, as shown in figure 2. The back sheet 10 is coupled to an immediately adjacent inner layer 28 via a plurality of adhesive bonds 76, as shown in figure 2. At least one side panel assembly extends from the rear section of the undergarment, as shown but not numbered in figure 7. The side panel assembly comprises a fastening mechanism including a plurality of hooks, as disclosed in column 22, lines 35-41, and is configured to releasably attach to the corrugated surface of the backsheet, as disclosed in column 1, lines 11-16, to couple the rear section to the front section for securing the undergarment to a wearer, as shown in figure 7. With respect to the limitation “micro-hooks” it is noted that the present specification does not provide any guidance as to how the claimed micro-hooks differ structurally from typical hook fastener material, and therefore the hook material disclosed by Shelley is considered to anticipate the claim limitation. With respect to the limitation “the back sheet, inner layer, and plurality of adhesive bonds are tension-free” it is noted that while tension is applied during the formation of the garment of Shelley, when the garment is in a relaxed, unused state, no tension is applied to the back sheet, inner layer, or adhesive bonds, and therefore they are considered to fulfill the limitation “tension-free.”
Shelley discloses all aspects of the claimed invention with the exception of each of the adhesive bonds having a width of approximately 1 mm. Shelley discloses in column 16, lines 23-26, that if the bond points are too wide, the film 28 will have limited stretch and higher tension. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the adhesive bond points of Shelley with a width of approximately 1 mm, to achieve the predictable result of small bond points that do not limit the stretch of the film or increase the tension of the back sheet.
With respect to claim 3, the plurality of peaks and bonds are formed in the nonwoven material 10 by rollers having parallel grooves, as shown in figure 3, and therefore the plurality of peaks and valleys are parallel to one another. The plurality of adhesive bonds 76 are disposed in the valleys, as shown in figure 2, and therefore are also parallel to each other along the length of the back sheet 10.
With respect to claim 4, the plurality of adhesive bonds 76 are positioned at the each valley, as shown in figure 2, which are formed by the grooves shown in figure 4, which have a distance from one another of P, which is disclosed in column 18, lines 1-3, as being 0.333 inch, or 8.5 mm. Therefore, the plurality of adhesive bonds are positioned from an immediately adjacent adhesive bond by 8.5 mm.
With respect to claim 5, Shelley discloses all aspects of the claimed invention with the exception of the plurality of adhesive bonds being positioned from an immediately adjacent bond by 4 mm. Shelley discloses the plurality of adhesive bonds 76 are positioned at the each valley, as shown in figure 2, which are formed by the grooves shown in figure 4, which have a distance from one another of P, which is disclosed in column 18, lines 1-3, as being about 0.2 inch, or about 5 mm. In the case where claimed amounts do not overlap but are merely close, a prima facie case of obviousness exists (see MPEP 2144.05(I)). It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the adhesive bonds of Shelley positioned from an immediately adjacent bond by 4 mm, since a prima facie case of obviousness exists with the spacing of 5 mm, which is merely close and the difference between the spacings does not provide any unexpected results or criticality.
With respect to claim 7, the adhesive 76 is uniform throughout the nonwoven 10, as disclosed in column 19, lines 39-41, and therefore extends the entire length of the back sheet 10 and inner layer 28.
With respect to claim 8, the adhesive 76 is in discrete portions, as disclosed in column 19, lines 56-59, and therefore extends along a portion of the length of the back sheet 10 and inner layer 28.
With respect to claim 9, the adhesive 76 is in discrete portions, as disclosed in column 19, lines 56-59, and therefore is intermittently disposed between the back sheet 10 and inner layer 28.
With respect to claim 10, the peaks and valleys increase the surface area of the nonwoven material 10, as shown in figure 2, and improve the overall potential for strength of attachment between the hooks of the fastener material and the nonwoven material, as disclosed in column 1, lines 56-65, and column 2, lines 4-13.
With respect to claim 11, the back sheet 10 has a basis weight of 10-50 gsm, as disclosed in column 12, lines 48-50.
With respect to claim 12, the inner layer is a barrier to liquids, as disclosed in column 1, lines 36-40.
With respect to claim 13, the undergarment further comprises a top sheet comprising a breathable and fluid permeable material and an absorbent core comprising an absorbent material wherein the absorbent core is between the top sheet and back sheet, as disclosed in column 22, lines 6-10.
With respect to claim 14, Shelley discloses a disposable absorbent undergarment, as shown in figure 7, comprising a rear section configured to be positioned against a wearer’s posterior and a front section configured to be positioned against a wearer’s anterior. The undergarment comprises a back sheet, or outer cover, as disclosed in column 23, lines 20-23 and 29-31, formed of a nonwoven material 10, as shown in figure 2 and disclosed in column 11, lines 13-21. The back sheet has a corrugated surface comprising a plurality of peaks and valleys formed as a result of adhesive bonds 76 used to couple the back sheet 10 to an inner layer 28, as shown in figure 2. Each valley corresponds to an adhesive bond 76 between the back sheet 10 and the inner layer 28 and each peak corresponds to a spacing between the adhesive bonds 76, as shown in figure 2. At least one side panel assembly extends from the rear section of the undergarment, as shown but not numbered in figure 7. The side panel assembly comprises a fastening mechanism including a plurality of hooks, as disclosed in column 22, lines 35-41, and is configured to releasably attach to the corrugated surface of the backsheet, as disclosed in column 1, lines 11-16, to couple the rear section to the front section for securing the undergarment to a wearer, as shown in figure 7. With respect to the limitation “micro-hooks” it is noted that the present specification does not provide any guidance as to how the claimed micro-hooks differ structurally from typical hook fastener material, and therefore the hook material disclosed by Shelley is considered to anticipate the claim limitation. The peaks and valleys increase the surface area of the nonwoven material 10, as shown in figure 2, and improve the overall potential for strength of attachment between the hooks of the fastener material and the nonwoven material, as disclosed in column 1, lines 56-65, and column 2, lines 4-13. With respect to the limitation “the back sheet, inner layer, and plurality of adhesive bonds are tension-free” it is noted that while tension is applied during the formation of the garment of Shelley, when the garment is in a relaxed, unused state, no tension is applied to the back sheet, inner layer, or adhesive bonds, and therefore they are considered to fulfill the limitation “tension-free.”
Shelley discloses all aspects of the claimed invention with the exception of each of the adhesive bonds having a width of approximately 1 mm. Shelley discloses in column 16, lines 23-26, that if the bond points are too wide, the film 28 will have limited stretch and higher tension. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the adhesive bond points of Shelley with a width of approximately 1 mm, to achieve the predictable result of small bond points that do not limit the stretch of the film or increase the tension of the back sheet.
With respect to claim 15, the inner layer 28 is immediately adjacent the back sheet 10, as shown in figure 2, and therefore is an immediately adjacent inner layer.
With respect to claim 16, the plurality of peaks and bonds are formed in the nonwoven material 10 by rollers having parallel grooves, as shown in figure 3, and therefore the plurality of peaks and valleys are parallel to one another. The plurality of adhesive bonds 76 are disposed in the valleys, as shown in figure 2, and therefore are also parallel to each other along the length of the back sheet 10.
With respect to claim 17, the plurality of adhesive bonds 76 are positioned at the each valley, as shown in figure 2, which are formed by the grooves shown in figure 4, which have a distance from one another of P, which is disclosed in column 18, lines 1-3, as being 0.333 inch, or 8.5 mm. Therefore, the plurality of adhesive bonds are positioned from an immediately adjacent adhesive bond by 8.5 mm.
With respect to claim 18, Shelley discloses all aspects of the claimed invention with the exception of the plurality of adhesive bonds being positioned from an immediately adjacent bond by 4 mm. Shelley discloses the plurality of adhesive bonds 76 are positioned at the each valley, as shown in figure 2, which are formed by the grooves shown in figure 4, which have a distance from one another of P, which is disclosed in column 18, lines 1-3, as being about 0.2 inch, or about 5 mm. In the case where claimed amounts do not overlap but are merely close, a prima facie case of obviousness exists (see MPEP 2144.05(I)). It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the adhesive bonds of Shelley positioned from an immediately adjacent bond by 4 mm, since a prima facie case of obviousness exists with the spacing of 5 mm, which is merely close and the difference between the spacings does not provide any unexpected results or criticality.
With respect to claim 20, the inner layer is a barrier to liquids, as disclosed in column 1, lines 36-40.
With respect to claim 21, a first surface of the back sheet 10 is bonded to the inner layer 28, as shown in figure 2A, and the opposing second surface of the back sheet 10 is exposed. Since the back sheet 10 comprises a fibrous nonwoven material, the second surface of the back sheet 10 inherently includes fibers that are naturally exposed.
With respect to claim 22, the micro-hooks are configured to engage with the fibers of the nonwoven, as disclosed in column 2, lines 20-29.
With respect to claims 23-24, Shelley discloses all aspects of the claimed invention with the exception of at least one line of an adhesive bond being discontinuous and including a plurality of beads. Shelley discloses in column 21, lines 4-19, that a continuous layer of adhesive is not desirable because the material then results in a garment that is harder for a user to put on. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make at least one line of adhesive bond of Shelly discontinuous and including a plurality of beads to achieve the predictable result of breaking up the continuous layer of adhesive to create a garment that is easier for a child to put on.
With respect to claim 25, the fastener mechanisms are coupled to the rear section 155, as shown in figure 7. Shelley discloses all aspects of the claimed invention with the exception of the fastener mechanisms being coupled by an elastic member. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to couple the fastening mechanisms of Shelley to the garment by elastic members to achieve the predictable result of fastener tabs that can be stretched and pulled to create a snug fit around the waist of the wearer.
Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to Shelley are drawn to the method of manufacturing the garment of Shelley using tension. However, it is within the scope of the claimed invention for the garment to be under tension during manufacturing but in a relaxed, unstretched state once assembled. In a post-manufacturing, pre-use state, the garment if Shelley will be unstretched and not under tension, and therefore is considered to fulfill the limitation of “tension-free.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781